DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0174543, filed on 12/24/2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong H Park (Reg. No. 60,953) on January 14, 2022.

Please replace the claims as follows:

1. (Currently Amended) An encryption apparatus comprising: 
transformer to generate a first vector corresponding to a first subset of a universal set including a plurality of elements; 
an 
a ciphertext acquisiter to receive a ciphertext for a third vector corresponding to an intersection of the first subset and a second subset of the universal set from the apparatus for set intersection operation; and 
an intersection determinater to decrypt the ciphertext for the third vector and determine the intersection based on the universal set and the third vector, wherein the ciphertext for the third vector is generated based on the ciphertext for the first vector and a second vector corresponding to the second subset, wherein the first vector is a vector which includes n values corresponding to each of that correspond respectively to the plurality of elements, wherein n is the number of the plurality of elements, and in which a value corresponding to each element included in the first subset among the n values is 1 and the remaining values are 0; the second vector is a vector which includes the n values and in which a value corresponding to each element included in the second subset among the n values is 1 and the remaining values are 0; and the third vector is a vector which includes the n values and in which a value 5 corresponding to each element included in the intersection among the n values is 1 and the remaining values are 0, wherein the third vector is the same as an element-wise multiplication result between the first vector and the second vector.

3. (Canceled) 

4. (Currently amended) The encryption apparatus of claim 1, wherein the universal set is a set including n data as elements or a set including n sets each including m elements as elements, where m is a natural number satisfying m > 2.

5. (Canceled) 

6. (Currently amended) An apparatus for set intersection operation, the apparatus comprising: 
a ciphertext acquisiter to acquire a ciphertext for a first vector corresponding to a first subset of a universal set including a plurality of elements from an encryption apparatus; 
a transformer to generate a second vector corresponding to a second subset of the universal set; 
a computater to generate a ciphertext for a third vector corresponding to an intersection of the first subset and the second subset, based on the ciphertext for the first vector and the second vector; and 
a ciphertext  provider to provide the ciphertext for the third vector to the encryption apparatus, wherein the first vector is a vector which includes n values corresponding to each of that correspond respectively to the plurality of elements, wherein n is the number of the plurality of elements, and in which a value corresponding to each element included in the first subset among the n values is 1 and the remaining values are 0; the second vector is a vector which includes the n values and in which a value corresponding to each element included in the second subset among the n values is 1 and the remaining values are 0; and the third vector is a vector which includes the n values and in which a value 5 corresponding to each element included in the intersection among the n values is 1 and the remaining values are 0, wherein the third vector is the same as an element-wise multiplication result between the first vector and the second vector.

8. (Canceled)  

9. (Currently amended) The apparatus of claim 6, wherein the universal set is a set including n data as elements or a set including n sets each including m elements as elements, where m is a natural number satisfying m > 2.

10. (Canceled) 


generating a first vector corresponding to a first subset of a universal set including a plurality of elements; 
generating a ciphertext for the first vector; 
providing the ciphertext to an apparatus for set intersection operation; 
 receiving a ciphertext for a third vector corresponding to an intersection of the first subset and a second subset of the universal set from the apparatus for set intersection operation; 
decrypting the ciphertext for the third vector; and determining the intersection based on the universal set and the third vector, wherein the ciphertext for the third vector is generated based on the ciphertext for the 1o first vector and a second vector corresponding to the second subset, wherein the first vector is a vector which includes n values corresponding to each of that correspond respectively to the plurality of elements, wherein n is the number of the plurality of elements, and in which a value corresponding to each element included in the first subset among the n values is 1 and the remaining values are 0; the second vector is a vector which includes the n values and in which a value corresponding to each element included in the second subset among the n values is 1 and the remaining values are 0; and the third vector is a vector which includes the n values and in which a value 5 corresponding to each element included in the intersection among the n values is 1 and the remaining values are 0, wherein the third vector is the same as an element-wise multiplication result between the first vector and the second vector.



14. (Currently amended) The encryption method of claim  11, wherein the universal set is a set including n data as elements or a set including n sets each including m elements as elements, where m is a natural number satisfying m > 2.

15. (Canceled) 

16. (Currently amended) A method for set intersection operation, the method comprising: 
acquiring a ciphertext for a first vector corresponding to a first subset of a universal set including a plurality of elements from an encryption apparatus; 
generating a second vector corresponding to a second subset of the universal set; 
generating a ciphertext for a third vector corresponding to an intersection of the first subset and the second subset, based on the ciphertext for the first vector and the second vector; and 
providing the ciphertext for the third vector to the encryption apparatus, wherein the first vector is a vector which includes n values corresponding to each of that correspond respectively to the plurality of elements, wherein n is the number of the plurality of elements, and in which a value corresponding to each element included in the first subset among the n values is 1 and the remaining values are 0; the second vector is a vector which includes the n values and in which a value corresponding to each element included in the second subset among the n values is 1 and the remaining values are 0; and the third vector is a vector which includes the n values and in which a value 5 corresponding to each element included in the intersection among the n values is 1 and the remaining values are 0, wherein the third vector is the same as an element-wise multiplication result between the first vector and the second vector.



19. (Currently amended) The method of claim 16, wherein the universal set is a set including n data as elements or a set including n sets each including m elements as elements, wherein m is a natural number satisfying m > 2.

20. (Canceled)




Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2018/0367293 A1 to Chen-Chen teaches creates a vector using at least the plurality of encrypted strings. Furthermore, the server generates a ciphertext vector by multiplying the vector with a matrix. The ciphertext vector may be decrypted to determine if a plurality of strings stored in the computing server device match a plurality of strings stored in the client computing device, while only revealing data strings that are common between the server computing device and the client computing device. 

U.S. Pub. Number 2021/0366584 A1 to Zhang-Zhang teaches a record i may be represented as two vectors a.sub.i and b.sub.i, wherein the first vector is a binary vector that indicates if the corresponding attribute is used, and wherein the second vector indicates the values of the used attributes. To compare two records i and j, one may first compute a=a.sub.i and a.sub.j, then the vectors a.Math.b.sub.i and a.Math.b.sub.j, wherein the ‘and’ and the multiplication are element wise.

U.S. Pat. Number 10,608,811 B2 to Chen teaches private set intersection techniques enable entities to determine common data strings in their respective data sets. The private set intersection techniques described herein allow those common data strings to be shareable between the entities, while maintaining the secrecy of other data strings stored in their respective data sets. 



What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of “the first vector is a vector which includes n values corresponding to each of that correspond respectively to the plurality of elements, wherein n is the number of the plurality of elements, and in which a value corresponding to each element included in the first subset among the n values is 1 and the remaining values are 0; the second vector is a vector which includes the n values and in which a value corresponding to each element included in the second subset among the n values is 1 and the remaining values are 0; and the third vector is a vector which includes the n values and in which a value 5 corresponding to each element included in the intersection among the n values is 1 and the remaining values are 0, wherein the third vector is the same as an element-wise multiplication result between the first vector and the second vector.”, as claimed and without the usage of impermissible hindsight reasoning.
Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 6, 11 and 16 and thus these claims are considered allowable. The dependent claims which further limit claims 1, 6, 11 and 16 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491